j   i




                   OFFICE   OF   THE   AlTORNEY     GENERAL   OF    TEXAS

                                           AUSTIN




        Eon0rrbl.aQ. ?. LoolOurt , Chairman
        Board of Insureno0 c'osloaorl
        Austin, Torao




                                                         ideed your letter or
                                                         a as tci vhothor ar not


                                                     th.dolago:aalfA8aralwo
                                                      to ba onwof lamuwwo,
                                                     ds or la8uraaco aad furth-
                                                     of vhat statutoq protisions.




                                  photostatlo copies or tha coatzset form
                                  esse.ntialfoaturos of tbr plan dlroloors
        that   ageatr    or the Fuwd    Ohapel, derigaated am solioit~
        agoat,    take   &ppliaalon fOF'qn rrbul~*-~onioa-oontnot,
        vhonlatha rpplioalltmrr8t vo thdr m,                       a#* aad aIldr.88,
        atatlag the aatura of q 1lfio18 sufiwed               snd vhotlur hompl-
        tallsod therefor vlthln ths prWlOUa six mtb,     l.Sme    !Tha
        so,r*iao1s to bo mathrod for a period of arm pW    Sfter aCWPt-
        II~COby the corporation beginning from date of delivew of the
samlao-ccuimct to thw 8p&lcmt.        The consldbmt!oa for th,
eervtco lr aa annunl crsh bus of Tbme Vollarr ()>.OO) pm14
;rrior to delivery or aaid em-vice-aoatnct    with the *fleetire
ante be-    the data of ita dolllmm,by the Chap01 to tM a~-
pllc8at vhl.10in good health md fm       from tit0lffoats of
lnjurim.
                 In mgnra           to the smvlce            agreed        t3 ba redored,             the
contrAot provillor            I

                 ‘Sdd     m-0                &OFV~OO ir        to        bs mnd*nd
         oalf ln the olty limIta oi Ft. Vorth, l'e~~.
         nn4 kxo1umively by Sh~nn~t~Funerd Ch~p018
         snd that   mid Ambulaaca Sorvlco la to ba
         r ea b r o odnlyup o n
                              luthor~zntlen o f 0Aia u~a o d
         phyafalnn or aurgeoa,   uorS   Fwrgency  Ambu-
         lanao Service In the arent of acaiduxt.

             Ubotner n eantrmct lo OBO of lnrw~or                                       la to bo do-
taufao4      br its purpoaa, rffect, contenta urd                                    l.mpart.    uwi set
nocossarily by tha tonrlnolo~y usad. Aad If                                         ny ooa8tltut*
Inruraaoo If !t bo for oontrootam’a bonoftt                                        4nd a snotmet       011
vh’iuh    mid        oontmateo,         in aaee of broach                  thwoof,        rf      lsert
a c*ua* 4r Action.            tatloml Auto tkrviae COPD. ~8. Stato,                                        55
3. V.     (36)       709, dJ A. L. R. :15.

                ln    44tonsiaing           ths    qwstioa          of    vhsther       th4    obntr44t
be mzuly        for perrorul lomlcr or af &amuruaco, the rutlam-
                 aw
Itierlpwnr to lryport bT an&logy tfu vim t&t          them vould
bs no dlrtlactloa botvaur P corporotlan orrely yruow         to   f'w-
ateh ft8 ovn ubulaaoo. ao fa cbr oontrat     Farolrod   urd g&roe-
fag to Lahmnl.fy   or rrlmburs4  tlm hd4.r  for losm W-6          In
h nvlub een  lo r v.4b y ma nsta ulsa bslozqlng
                                      o~        to a a o th eo ro )-
v-w*
             Ttw414mmt8               ud          r4quirlt44 gamnlly                  of a oostrwt
of Ia8wuso4             *a set      forth         %n 3; C rpus           Sur’ia,     ?ago 1395.       an
a& Iollovst

             "(1) A lbjrrrt mtter.       (;) A rlciror
         04ntlng4nC lnrund egnfmt u\d the duration
         thoruof. t-5) A praafso to pay or to(yyI
         in a firul or r844rtalrubl*    aouat.
         ooamfbemtl4n for th0 pro8180, knovp a# t.hS
          mfum,   and th p4rtad of paysant thonof.
                           to r r o o ting
         PSI An lg no no a ,              o f the mind*   of
         the jnrtly,  um    ull  the  rc,rcgolJigcnavntlr~
         rlorntm.
            Ve c$ot.          fraa    7g Am. SW.,            Pm-c.      3.     Page 471

             'nw o u th o r it~o * lPO wlaetantlal~~ agreed
        that lMur8aoo guually          may bo dofiord u on
        lgwownt by vhlah m poraoa for a aoaelder8-
        tloa  pranioe8 to pey moaoy or lta oqui~alent,
        or to porfom 8am 8et or raluo, to 0aoth.r 00
        the brtruotloa, both, loo*, or 14ul7 az am-
        080  o r lmthing by 89wrid          Perllu."
         u&er chapter 10, tit10  78, n1at:ng to gewlll arm-
rlty uomp8alea,Artlolo 4989 lf W    St&tukr, lt ia prowl&e6
thet y   three or mar0 por*ono, a njOritJ of alal am nsl6omtr
a tth.b Lute,ny lsaoai8te la locordmce with ltr prevloianr
cad iDmen lmoorparoteacw         ror My oae armore oftb fol-
lowin# purporort
            '1. to laouro up wraoa ogalMf baally
        lnjlq, alaablemuat or death rut¶ltYJag
                                             trw
        uraibmtrad~laotai8rbbratnrultiag
        from dlaeaae.
             '0 . 0."

            xt uloar4      rppeon   that the burlnmr    9ro9eaed 80 k
eaabotea 8y the 8hulma hrrwnl             awpel   would omte    em\motual
r lg k to a 6er r h ieh        lppllaant
                                   tb a orwlb*rr of tbmirfuli~r*-
aolw bueflto la the iem of value6 urri4e8 up08 tha mppm-
lag or urtaa eamngmnulu.                mo nmlltloo or 8ervlur la thir
l.Mta8aoybeorm.oh               wweautlon fo r lo 08    fr 88 a r ta t.6
                                                                       lmt                                          l
r o a dfly eo eo r ta fnmb le,la wo u l4 ‘b et2u paymeato f mummy.

         Suo b la via esa~8vo ulAtn r uulemd tam&r8h 8oabtnot
in Qwr tla a la a 64 enea eua rbyy mr o n o f dio a h la mnt
                                                          no ult-
b g ha   b e& la eldo nter dame.     It ia t&la wnv        w
thgenaf,      that     auab dl*ability vi11                  not     a0 ooekw withim t&-em-
tmot    porlod.       V&l&a     r0lutLtutu           tb      ri8k     888umo4 w  8bo -@water
urb vhlah in our 09lnioa,                    beiag prlrrily a :-me                     of   awl&at             md
BMitb     lnsumnao        ruthorlmd           to k        writtax         ia    Uu   forogoly        8tatute
w9lloabl*to  caamlty oagurlea,rker                                   tb        IIswmaO    oftb'pra-
908od aaotnot tba aoiag ot 8a inmwum                                l h u o lmo r     a nd ultra      vl.r .0
+m th e p o r t o r    a a 6 r u wnl          aorparotloa.

          Ip I8Oh Cl6      VO ilad                   SumaFt          inth4 uoo of Allln, flu.
c o n.vu. Motorist*’  ?!Plluue  or                   Awrla.           Ino., 734 XT. 71s. ng
Honornble 0. P. Lockhert, Psge 4


3. v. ('d) 19, 11 A. L. R. 6836.end euthorltlee therein cited.
The 9otorleta' Alllenco ol AtemIca WI) an Ohlo corporation
exltting   by vlrtue of the ISUS of the State of Ohio vlthpover
generally to fumlah eccldeat and other aer~i~e8     to nutonoblle
OVIWN.     The aaterlal  faeture of its contrnot as lnrolved in
the o6se van th6t the company agreed in oaeo of suit, to emplq
(J. looal ettomoy. In vhoee eelectlon the holder of the contmct
should hate l volae, vho in turn. vlth the coe~eny'a attorney.
VCB,U~~ defond the caeo.  urd to relieve the holder froa the ox-
penae therwf, en expense vhloh the court said rust follov the
hnp;.enlngOf the V6q OWXtlngenCy pMVlded egelnet. In hold-
ing the contract in controv6reJ one of lneurenao. elmllar ln
nature to that lnvolred in Phyalclan'a Defense Co. VI. Cooper,
Inc. cam.. (C. C.) 188 Pod. 832; Id. (C. C. A.) 199 Pod. 5'6,
560, 47 L. R. A. (I. 3.) 390. the court. rnther than follov
tho reasoning in thnt case. beeed ltr decielon on a etetutnry
provlelon declaring it levful for a company to vrlte lneurence
for the purpose. song Others, of insuring ovners of autono-
bllea against "much loeeos Se lrite out of the ovnershlp, op-
eration, or meintsnence of the wee."
          It lpeolflcelly eppoara thet the oontreet here InVolvea
la la8ued 0Vor tho new of and as the set of a primto corpora-
tion organlted end oxlmtlng under the goner81 lav for the pur-
pose of wageglng in and oarrylng on an undertekFng buelneee.
The oontmot axproeely states that the contracting   perty la the
 3hannon Funeral Cha9el by and throu& Its Vice-Prmeldent end
Osneral Wanagor." In Vlov of this fsot. the Board of Insurance
Corrmlealoaem has no nuthor:ty to take eny prohlbltory ectlon
9thOr than to r6port promptly and in detail to the Attomey   tin-
eml, ee'povlded in Article 4i58?,Vernon’s Annoteted Civil Stet-
utae, any Violation of lav lulatlve to the buelneee of lneumnce.
As to the apeclflc latter  before us It vould reaSonably be ln
line vlth the dutler lnpoeed upon the B>erd by eeld etetute to
80 advlee the oorporet:~   in queatlon of Its oarr*ng on an ln-
aumnco buelneee ln vlolatlon of It8 charter end Should Said
COr~retlcm o.mtlnue to issue loah contrecta. report ln detail
4uoh Violetions to the Attomoy General.

          Article   5'0~.   Vernon’s   Penal   Code of Texea. IA part,
imovlcler:

          "Any peraon vho shell act ne e life, health
     or locident lneurenoa agent without hevlq     Itrst
     obtained e license es herein provided, or vho
     shell eollclt life. heelth or nccldent l~bur~ce
     9r ect a6 n l:fe, heolth or ccc!dent.agent vith-
     mt :xv:ng been opyointod and ClcsiEnrtedby aomc
                                                                                                                 ,.-




    Honor8ble        0: P. Lsakhut,


                                                       ln8umna ec o mp a ny,
                                                                           la o ldmnt
             1neutnneeoompany. llfrn ane aooldent, bmalth ad
             cccident, or life, horlth and aooldent lnmwanoe
             company,or a88ooIatIolr, or org*nl~atIon,looal
             8tUtUil a id U8OOia thQ, Ol’ 8t8tOVide mtUd           l 8-
             8OCiatlOtt t0 do 80 88 h8mb       prwlbd,      or MT
             9umon vho 8hrll 8olIolt life, hulth or aoel-
             dUtt  fUtua nc 0OX’lt (I8 UI a@ttt for Ulr POP-
             8,,,&Or iPr=0.    8m       Or th88oOiati~                                  not
             authorlrv6to do bwiAe88     in TOXa8t l l l,a8
             h 0-b & UVtidOd  8ha11 b   guilty     Olp 8 ti8daUlCr
             WI,     UpOn         OOfI~lOtlC%           8hd.l     be find                mum‘
             not    in lXC.88       of Fir. Bumlnd                   Dollarr "y
                                                                              ( 500) au
             8hall     b      h8Zl-d frOr -OdVbtg                     a 11OOSk8e a8 M
             lnutronce8gont for a perI0d of at                                lea8t      tvo
             (7) y8U8:

                     It 18 fttFth.rOPC ViOV that 8Uob ~r8OlU  8OlIOiting
    thll     tm      of oontX=ot Vlthout b.b~&!110M0ad br tb ltpl~~~nom
    Dsputmant         or vlthout having bout duly aJtpolntodau4 do8lgttat.d
    l@ttt     by    8OT       001    Ol'loII Or thU 8JBOOFfid  OWp M                      i.8,      l8
                                                                                                     di8-
    olowd ln your                 letter, i8 aubj*ot     the pmnlty to                        provldmd for
    in Article 5701 of                   Vornon*8        Ional      &la      of   tua8.

t                    In M8v.P             to m           requut.          thOMfOF0,           it 18 t&   OPti-
    itUt    Of     thi8    60-t                 that     th.     8Olidting         ti     i88U4     Of t&
    rrbolULCW8OWiC+O~tnOt                               de8Orikd          OOlUtitUt.8         tb dOla(  Of
    aa W-0.         bU8iSU88                a          8UOh aOt8,         b.w     titl'0      V1lW8, 8UbbjeOt8
    8aid     oorpontion             to an lnqulry into it8 ohutu          rlght8 W the
    AttOl’Jle~      hmti            Of TUa8    U&d tb  tea        Of  rush a8tim  l 8 VOUhi
    ti     lWOO88al7        8d      PFOpr   lULdCF hi8 OOIl8tltUtiOXld     8UthOrltJ.